Citation Nr: 0618865	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  99-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
February 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied increased evaluations for arthritis 
of the lumbar spine with history of a herniated nucleus 
pulposus, evaluated as 20 percent disabling, and arthritis of 
the cervical spine, evaluated as 10 percent disabling.  By a 
rating action dated in July 1999, the 20 percent disability 
rating assigned for arthritis of the lumbar spine was 
increased to 60 percent.  In November 1999, the disability 
rating assigned to the veteran's cervical spine disability 
was increased to 40 percent.  Both increases were made 
effective from March 1999, which was the date the veteran 
filed his claim for increase.  Both disabilities have been 
re-classified as involving degenerative disc disease.  In 
February 2000, the veteran was awarded a total disability 
evaluation based on individual unemployability on account of 
his service-connected lumbar and cervical disabilities.

The Board most recently remanded the matter in September 2004 
for the purpose of obtaining additional evidence and to cure 
specified due process deficiencies.  The matter was returned 
to the Board in May 2006 for final appellate consideration.


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
rating for his lumbar spine disability and he does not have 
unfavorable ankylosis of the entire spine.  

2.  The veteran's cervical spine disability has not resulted 
in pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for degenerative 
disc disease of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5286, 5292, 5293 (2002), Diagnostic Codes 5286, 5292, 
5293 (2003), Diagnostic Codes 5237, 5242, 5243 (2005).

2.  The criteria for an increased evaluation for degenerative 
disc disease of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5287, 5290, 5293 (2002), Diagnostic Codes 5287, 5290, 
5293 (2003), Diagnostic Codes 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in October 2004 and July 2005, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for increased disability ratings, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was informed of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claims for higher 
disability evaluations.  The July 2005 letter specifically 
informed the veteran that he should submit any evidence in 
his possession that pertained to the issues on appeal.  The 
October 2004 and July 2005 letters therefore provided notice 
of all four notice elements that were discussed above.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the increased ratings assigned to the veteran's lumbar 
and cervical disabilities were made effective to his date of 
claim and the Board is denying any additional increase, as 
discussed herein, there is no potential effective date issue 
that would warrant additional notice.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

Treatment records have been obtained from El Paso VA Medical 
Center (VAMC) and Long Beach VAMC.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claims on appeal.  The veteran was 
afforded VA examinations in May 1999, May 2001, and September 
2005 for the purpose of determining the nature and severity 
of his lumbar and cervical spine disabilities. The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
      Slight............................................. 
............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

Lumbar spine

Service connection for arthritis of the lumbar spine was 
granted in September 1996.  A 20 percent disability 
evaluation was assigned.  That rating remained in effect 
until the veteran filed his claim for an increased evaluation 
in March 1999.  In July 1999, a 60 percent disability rating 
was awarded under the "old" Diagnostic Code 5293, effective 
from March 1999.  A 60 percent disability rating is the 
maximum schedular rating available for intervertebral disc 
syndrome under the "old" or "new" criteria.  A higher 
rating may not be assigned.   

The veteran is also receiving in excess of the maximum 
schedular rating for lumbosacral strain and loss of range of 
motion of the lumbar spine under the "old" and "new" 
rating criteria.  As the veteran complained of pain on motion 
and weakness of the lumbar spine at his VA examinations, the 
Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See VAOPGCPREC 36-97 (1997) (holding that Diagnostic 
Code 5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae).  However, as the veteran is 
receiving the maximum schedular rating for intervertebral 
disc syndrome and limitation of motion of the lumbar spine, 
there is no basis for a rating greater than 60 percent based 
on limitation of motion due to any functional loss.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  

Consideration has been given as to whether a higher rating 
could be assigned elsewhere in applicable rating criteria.  
Both the "old" Diagnostic Code 5286 and the "new" general 
rating formula for diseases and injuries of the spine provide 
that a 100 percent disability evaluation may be assigned for 
unfavorable ankylosis of the entire spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  

Here, the evidence of record clearly shows that the veteran 
retains active motion of the spine.  Such was shown at his 
May 1999 and May 2001 VA examinations.  Outpatient records do 
not show the contrary.  The Board recognizes that the 
September 2005 VA examination does not include range of 
motion measurements of the low back.  The testing could not 
be performed due to the fact that the veteran was unable to 
stand, which is a result of Parkinson's disease.  The Board 
nevertheless finds that there is no evidence that the veteran 
experiences ankylosis of the entire spine.  The veteran does 
not contend otherwise.  Consideration has again been given to 
the application of 38 C.F.R. §§ 4.40 and 4.45 as interpreted 
in DeLuca v. Brown (functional loss due to pain upon motion).  
However, as ankylosis involves the absence of motion of the 
affected joint, such an application would be inappropriate.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2005) whether or not raised by the veteran.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 
5285 to 5295 (prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (from September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  The Board finds no basis on which to assign a higher 
disability evaluation in that the veteran has manifested no 
separate and distinct symptoms of back disability not 
contemplated in the currently assigned 60 percent rating 
permitted under the Schedule.  Recognition is given to the 
fact that the veteran experiences symptoms of motor 
impairment and decreased reflexes and sensation in his lower 
extremities.  However, the report of the May 2001 
neurological examination indicated that the veteran's sensory 
changes were consistent with diabetic neuropathy, and that 
his motor problems were due to his Parkinson's disease.  The 
examiner also stated that he could find no evidence of a 
radicular process secondary to his lumbar spine disability.  
As such, separately rating the orthopedic and neurologic 
manifestations of the veteran's back condition would not 
result in a higher rating.

Cervical spine

Service connection for arthritis of the cervical spine was 
granted in September 1996.  A 10 percent disability 
evaluation was assigned.  By a rating action dated in 
November 1999, the 10 percent rating was increased to 40 
percent based on intervertebral disc syndrome, Diagnostic 
Code 5293.  

The veteran is already receiving the maximum rating for loss 
of range of motion of the cervical spine under both the new 
and old rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  The veteran is also receiving 
the maximum disability rating for ankylosis of the cervical 
spine.  Therefore, the only means by which a higher (60 
percent) rating could be assigned would be if there is 
evidence that the veteran's cervical spine disability 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.  

The outpatient treatment records from the El Paso VAMC and 
Long Beach VAMC do not show that the symptoms of the 
veteran's intervertebral disc syndrome are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  The records are also silent as to the 
veteran experiencing incapacitating episodes due to his 
intervertebral disc syndrome.  The report of the May 1999 VA 
examination showed some neurological impairment.  
Specifically, the veteran had a mild loss of strength in his 
right hand and decreased reflexes.  Similar findings were 
made at his May 2001 and September 2005 examinations.  Those 
examinations also indicated that the veteran had a course 
tremor in his right hand.  However, as with the problems 
affecting his lower extremities, the May 2001 neurological 
examination report indicated the veteran's neurological and 
muscular difficulty in his upper extremities was the result 
of diabetic peripheral neuropathy and Parkinson's disease.  
Again, the examiner stated that he could not find evidence of 
a radicular process manifested by any motor weakness or 
discrete sensory changes.  The September 2005 report included 
the observation that "a large part" of the veteran's 
disability was related to his Parkinson's disease and 
diabetes mellitus.

In sum, there is no evidence that the veteran's cervical 
spine disability has resulted in pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past year.  An increased evaluation under the "old" 
Diagnostic Code 5293 or "new" Diagnostic Code 5243 is not 
warranted.  There is also no evidence that the veteran 
suffers from mild, incomplete paralysis of the radicular 
nerves due to his cervical spine disability. See 38 C.F.R. § 
4.124a, Diagnostic Codes 8510, 8511, 8512, 8513.  As noted 
above, the neurological symptoms affecting the veteran's 
upper extremities has been attributed to his non-service-
connected diabetic neuropathy and Parkinson's disease.  The 
Board therefore finds that the criteria for an increased 
evaluation for degenerative disc disease of the cervical 
spine have not been met.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran is currently retired and suffers 
from significant nonservice-connected disabilities.  The 
Board finds that the service-connected cervical and lumbar 
spine disabilities, while impacting his ability to work, are 
fully contemplated in his current evaluations under the 
rating schedule.  The service-connected cervical and lumbar 
spine disabilities do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
these disabilities do not warrant referral for an extra-
schedular evaluation.

Additionally, the veteran was awarded a total disability 
evaluation based on individual unemployability on account of 
his lumbar and cervical spine disabilities, effective from 
March 1999.  The assignment of a total disability evaluation 
based on individual unemployability is in itself an 
extraschedular rating.  


ORDER

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


